Case: 13-40658      Document: 00512598511         Page: 1    Date Filed: 04/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-40658
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 16, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

GREGORIO LOPEZ-GAMEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 1:12-CR-1163-1


Before PRADO, ELROD, and HAYNES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Gregorio Lopez-
Gamez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Lopez-Gamez has not filed a response.
       Because Lopez-Gamez has completed the confinement portion of his
sentence, has evinced a desire to appeal only his sentence, and has been


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40658   Document: 00512598511    Page: 2   Date Filed: 04/16/2014


                               No. 13-40658

removed from the United States, his appeal is now moot. See United States v.
Rosenbaum-Alanis, 483 F.3d 381, 382-83 (5th Cir. 2007). Accordingly, the
appeal is DISMISSED as moot, and counsel’s motion for leave to withdraw is
DENIED as unnecessary.




                                     2